DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election (of Group 1, drawn to a “system for manufacturing”) was made without traverse in the reply filed on July 24, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3-4, the claim recites “a blanking press including a blanking die that cuts an internal opening defined by each of the blanks”.  However, it is unclear as claimed whether the limitation intends to require the blanking die to be capable of performing the function of cutting a respective opening in each of the blanks, or whether the limitation intends to require the blanking die to be capable of performing the function of cutting one opening that is collectively s defined by each of two adjacent blanks” in lines 4-5 of claim 1 further contributes to the lack of clarity as to how many openings per blank are intended, as such appears to indicate that each blank (of the two adjacent blanks) includes respective plural internal openings.  (As set forth in the interview summary mailed 2/25/2021, it is noted that the language suggested by the Examiner did not recite respective internal openings, i.e., plural, defined by each of the two adjacent blanks).  Additionally, the recitation of “the internal openings of the respective blanks” in lines 10-11 of claim 1 further contributes to the lack of clarity as to how many openings per blank are intended, as such appears to set forth plural openings for each respective blank.  
In claim 1, line 6, it is unclear as claimed with what “on a base” is intended to go, and thus, it is unclear as claimed what is intended to be recited as being or occurring “on a base”, i.e., “each blank on a base”; “the blanking press stacks the blanks…on a base”; etc.
In claim 1, lines 8-11, the claim recites “a machine tool including a rotary milling cutter that only mills between one blank thickness to 4 millimeters of material from an inner periphery of the internal openings in the stack of blanks to form milled inner peripheries around the internal openings of the respective blanks”.  However, given the lack of clarity regarding plural and singular terms, it is unclear in this limitation how or in what regard one inner periphery of plural openings is to be milled to form plural inner peripheries.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, lines 4-6, the claim recites “wherein the blanking press stacks the blanks in a stack of blanks with each internal opening vertically aligned with the respective internal openings defined by each of two adjacent blanks relative to each blank on a base”.  However, the specification as filed does not appear to provide support for this limitation.  In particular, while the specification as originally filed does teach that the blanking press 10 (depicted in Figure 1a) includes an upper blanking die 11 and a lower blanking die 12 that cut openings 13, 14, or a not-labeled/shown “relief opening” in a blank 15, and does teach that the blank 15 is (then, at 52 re Figure 5) placed on a stack 16 of other blanks 17 generally in alignment with a stack 16 of other blanks 15 (see paragraphs 0021, 0012, and 0028, as well as original claim 10 and Figure 1a), the specification as originally filed does not teach that the blanking press itself is what performs the stacking of the blanks, nor is such inherent (given that there are other ways that such stacking is capable of occurring, such as manually via an operator grabbing each individual blank and the blanking press stacks the blanks in a stack of blanks with each internal opening vertically aligned with the respective internal openings defined by each of two adjacent blanks relative to each blank on a base”, as now set forth in independent claim 1.  
Comment Regarding Non-Indication of Allowable Subject Matter
A thorough search has been conducted re the elected invention/claims.  That being said, though no art rejections are considered to presently apply to claims 1-3 and 5, no indication regarding the allowability of the subject matter of elected claims 1-3 and 5 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 USC 112(a), set forth above, particularly given that is unclear what changes to the claims might be necessary to overcome the above-described issues with respect to 35 USC 112(a). 
Response to Arguments
Applicant’s arguments with respect to the Herb et al. reference (U.S. Pat. No. 4,270,253) have been considered but are moot because the new grounds of rejection set forth herein does/do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
September 8, 2021